Exhibit 10(n)(iii)


ISSUING AND PAYING AGENCY AGREEMENT


This Agreement, dated as of October 11, 2011, is by and between Arrow
Electronics, Inc. (the “Issuer”) and JPMorgan Chase Bank, National Association
(“JPMorgan”).


1.    APPOINTMENT AND ACCEPTANCE


The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes”), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.


2.    COMMERCIAL PAPER PROGRAMS


The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.


3.    NOTES


All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, exempt from the registration requirements of the Securities
Act of 1933, as amended, as indicated on the Program Schedules, and from
applicable state securities laws. The Notes may be placed by dealers (the
“Dealers”) pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.


4.    AUTHORIZED REPRESENTATIVES


The Issuer shall deliver to JPMorgan a duly adopted corporate resolution from
the Issuer’s Board of Directors (or other governing body) authorizing the
issuance of Notes under each program established pursuant to this Agreement and
a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement (each such person is
hereinafter referred to as an “Authorized Representative”). Until JPMorgan
receives any subsequent incumbency certificates of the Issuer, JPMorgan shall be
entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives. The Issuer represents and
warrants that each Authorized Representative may appoint other officers,
employees and agents of the Issuer (the “Delegates”), including without
limitation any Dealers, to issue instructions to JPMorgan under this Agreement,
and take other actions on the Issuer’s behalf hereunder, provided that notice of
the appointment of each Delegate is delivered to JPMorgan in writing. Each such
appointment shall remain in effect unless and until revoked by the Issuer in a
written notice to JPMorgan.


5.    CERTIFICATED NOTES


If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated
Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter (if any), and will hold the Certificated Notes in
safekeeping for the Issuer in accordance with JPMorgan’s customary practices.
JPMorgan shall not have any liability to the Issuer to determine by whom or by
what means a facsimile signature may have been affixed on Certificated Notes, or


--------------------------------------------------------------------------------


to determine whether any facsimile or manual signature is genuine, if such
facsimile or manual signature resembles the specimen signature attached to the
Issuer’s certificate of incumbency with respect to such Authorized
Representative. Any Certificated Note bearing the manual or facsimile signature
of a person who is an Authorized Representative on the date such signature was
affixed shall bind the Issuer after completion thereof by JPMorgan,
notwithstanding that such person shall have ceased to hold his or her office on
the date such Note is countersigned or delivered by JPMorgan.


6.    BOOK-ENTRY NOTES


The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note in safekeeping, in
accordance with its customary practices, on behalf of Cede & Co., the registered
owner thereof and nominee of DTC. As long as Cede & Co. is the registered owner
of the Master Note, the beneficial ownership interest therein shall be shown on,
and the transfer of ownership thereof shall be effected through, entries on the
books maintained by DTC and the books of its direct and indirect participants.
The Master Note and the Book-Entry Notes shall be subject to DTC’s rules and
procedures, as amended from time to time. JPMorgan shall not be liable or
responsible for sending transaction statements of any kind to DTC’s participants
or the beneficial owners of the Book-Entry Notes, or for maintaining,
supervising or reviewing the records of DTC or its participants with respect to
such Notes. In connection with DTC’s program, the Issuer understands that as one
of the conditions of its participation therein, it shall be necessary for the
Issuer and JPMorgan to enter into a Letter of Representations, in the form of
Exhibit B hereto, and for DTC to receive and accept such Letter of
Representations. In accordance with DTC’s program, JPMorgan shall obtain from
the CUSIP Service Bureau a written list of CUSIP numbers for Issuer’s Book-Entry
Notes, and JPMorgan shall deliver such list to DTC. The CUSIP Service Bureau
shall bill the Issuer directly for the fee or fees payable for the list of CUSIP
numbers for the Issuer’s Book-Entry Notes.


7.    ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS


The Issuer understands that all instructions under this Agreement are to be
directed to JPMorgan’s Commercial Paper Operations Department. JPMorgan shall
provide the Issuer, or, if applicable, the Issuer’s Dealers, with access to
JPMorgan’s Money Market Issuance System or other electronic means (collectively,
the “System”) in order that JPMorgan may receive electronic instructions for the
issuance of Notes. Electronic instructions must be transmitted in accordance
with the procedures furnished by JPMorgan to the Issuer or its Dealers in
connection with the System. These transmissions shall be the equivalent to the
giving of a duly authorized written and signed instruction which JPMorgan may
act upon without liability. In the event that the System is inoperable at any
time, an Authorized Representative or a Delegate may deliver written, telephone
or facsimile instructions to JPMorgan, which instructions shall be verified in
accordance with any security procedures agreed upon by the parties. JPMorgan
shall incur no liability to the Issuer in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. Any telephonic instructions given to JPMorgan by the Issuer shall be
confirmed in writing by an Authorized Representative within 24 hours of the time
received by JPMorgan. In the event that a discrepancy exists between a
telephonic instruction and a written confirmation, the telephonic instruction
will be deemed the controlling and proper instruction. JPMorgan may
electronically record any conversations made pursuant to this Agreement, and the
Issuer hereby consents to such recordings. All issuance instructions regarding
the Notes must be received by 1:00 P.M. New York time in order for the Notes to
be issued or delivered on the same day.


(a)    Issuance and Purchase of Book-Entry Notes.        Upon receipt of
issuance instructions from the Issuer or its Dealers with respect to Book-Entry
Notes, JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall


--------------------------------------------------------------------------------


assign CUSIP numbers to the Issuer’s Book-Entry Notes to identify the Issuer’s
aggregate principal amount of outstanding Book-Entry Notes in DTC’s system,
together with the aggregate unpaid interest (if any) on such Notes. Promptly
following DTC’s established settlement time on each issuance date, JPMorgan
shall access DTC’s system to verify whether settlement has occurred with respect
to the Issuer’s Book-Entry Notes. Prior to the close of business on such
business day, JPMorgan shall deposit immediately available funds in the amount
of the proceeds due the Issuer (if any) to the Issuer’s account at JPMorgan and
designated in the applicable Program Schedule (the “Account”), provided that
JPMorgan has received DTC’s confirmation that the Book-Entry Notes have settled
in accordance with DTC’s applicable rules, regulations and procedures. JPMorgan
shall have no liability to the Issuer whatsoever if any DTC participant
purchasing a Book-Entry Note fails to settle or delays in settling its balance
with DTC or if DTC or any DTC participant fails to perform in any respect.


(b)    Issuance and Purchase of Certificated Notes.    Upon receipt of issuance
instructions with respect to Certificated Notes, JPMorgan shall: (a) complete
each Certificated Note as to principal amount, date of issue, maturity date,
place of payment, and rate or amount of interest (if such Note is interest
bearing) in accordance with such instructions; (b) countersign each Certificated
Note; and (c) deliver each Certificated Note in accordance with the Issuer’s
instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by mail to such payee or to such
other person as is specified in such instructions to receive the Certificated
Note. The Issuer understands that, in accordance with the custom prevailing in
the commercial paper market, delivery of Certificated Notes shall be made before
the actual receipt of payment for such Notes in immediately available funds,
even if the Issuer instructs JPMorgan to deliver a Certificated Note against
payment. Therefore, once JPMorgan has delivered a Certificated Note to the
designated recipient, the Issuer shall bear the risk that such recipient may
fail to remit payment of such Note or return such Note to JPMorgan. Delivery of
Certificated Notes shall be subject to the rules of the New York Clearing House
in effect at the time of such delivery. Funds received in payment of
Certificated Notes shall be credited to the Account.


8.
USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT



JPMorgan shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to a Note prior to JPMorgan’s receipt of the sales
proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of funds
on behalf of the Issuer before JPMorgan receives payment for any Note, such
deposit, payment or transfer of funds shall represent an advance by JPMorgan to
the Issuer to be repaid promptly, and in any event on the same day as it is
made, from the proceeds of the sale of such Note, or by the Issuer if such
proceeds are not received by JPMorgan.




    
9.
PAYMENT OF MATURED NOTES



Notice that the Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date. On any other day when a Note matures or is prepaid, the
Issuer shall transmit, or cause to be transmitted, to the Account, prior to 1:00
P.M. New York time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. JPMorgan shall pay the interest (if any) and principal on a
Book-Entry Note to DTC in immediately available funds, which payment shall be by
net settlement of JPMorgan’s account at


--------------------------------------------------------------------------------


DTC. JPMorgan shall pay Certificated Notes upon presentment. JPMorgan shall have
no obligation under the Agreement to make any payment for which there is not
sufficient, available and collected funds in the Account, and JPMorgan may,
without liability to the Issuer, refuse to pay any Note that would result in an
overdraft to the Account.


10.    OVERDRAFTS


(a)    Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.


(b)    An overdraft will exist in an Account if JPMorgan, in its sole
discretion, (i) permits an advance to be made pursuant to Section 8 and,
notwithstanding the provisions of Section 8, such advance is not repaid in full
on the same day as it is made, or (ii) pays a Note pursuant to Section 9 in
excess of the available collected balance in such Account. Overdrafts shall be
subject to JPMorgan’s established banking practices, including, without
limitation, the imposition of interest, funds usage charges and administrative
fees. The Issuer shall repay any such overdraft, fees and charges no later than
the next business day, together with interest on the overdraft at the rate
established by JPMorgan for the Account, computed from and including the date of
the overdraft to the date of repayment.


11.    NO PRIOR COURSE OF DEALING


No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer against JPMorgan in the event that
JPMorgan refuses to pay or settle any Notes for which the Issuer has not timely
provided funds as required by this Agreement.


12.    RETURN OF CERTIFICATED NOTES


JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.


13.    INFORMATION FURNISHED BY JPMORGAN


Upon the reasonable request of the Issuer, JPMorgan shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.




14.    REPRESENTATIONS AND WARRANTIES


The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that, to the best of its knowledge, such Note is being issued in a
transaction which is exempt from registration under the Securities Act of 1933,
as amended, and any applicable state securities law.


15.    DISCLAIMERS


--------------------------------------------------------------------------------




Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of
negligence or willful misconduct. IN NO EVENT SHALL JPMORGAN BE LIABLE FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures. The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them.
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).


16.    INDEMNIFICATION


The Issuer agrees to indemnify, defend and hold harmless JPMorgan, its
directors, officers, employees and agents (collectively, “indemnitees”) from and
against any and all liabilities, claims, losses, damages, penalties, costs and
expenses (including reasonable attorneys’ fees and disbursements) suffered or
incurred by or asserted or assessed against any indemnitee arising in respect of
this Agreement, except in respect of any indemnitee for any such liability,
claim, loss, damage, penalty, cost or expense resulting from the negligence or
willful misconduct of such indemnitee. This indemnity will survive the
termination of this Agreement.


17.    OPINION OF COUNSEL


The Issuer shall deliver to JPMorgan all documents it may reasonably request
relating to the existence of the Issuer and authority of the Issuer for this
Agreement, including, without limitation, an opinion of counsel, substantially
in the form of Exhibit C hereto.


18.    NOTICES


All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:


If to the Issuer:        Arrow Electronics, Inc.
50 Marcus Drive
Melville, NY 11747
Attention:    Treasury Manager
Telephone:    631-847-5409
Facsimile:    631-847-5379




If to JPMorgan concerning the daily issuance and redemption of Notes:


Attention: JPMorgan Money Market Operations
14201 North Dallas Parkway, 6th Floor
Mail Code: TX1-J108
Dallas TX 75254-2916
Telephone:    (866)-461-7587/ 469-477-4232
Facsimile:    469-477-4231


--------------------------------------------------------------------------------




            
All other:        Attention: JPMorgan CP Client Services
4 New York Plaza 14th Floor
New York NY 10004-2413
Telephone:    (212) 623-8220
Facsimile:    (917) 464-5864




Attention: JPMorgan CP Client Services
420 West Van Buren, 5th Floor
Mail Code IL-0114
Chicago, IL 60606
Fax Number: 312-954-0438


19.    COMPENSATION


The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and upon such payment terms as the parties shall determine. The
Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-Entry Notes.


20.    BENEFIT OF AGREEMENT


This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right hereunder or by virtue hereof.


21.    TERMINATION


This Agreement may be terminated at any time by either party by written notice
to the other, but such termination shall not affect the respective liabilities
of the parties hereunder arising prior to such termination.


22.    FORCE MAJEURE


In no event shall JPMorgan be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond JPMorgan’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond JPMorgan’s
control whether or not of the same class or kind as specifically named above.


23.    ENTIRE AGREEMENT


This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan and the Issuer with respect to the subject
matter hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.


24.    WAIVERS AND AMENDMENTS


No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or


--------------------------------------------------------------------------------


further exercise, or the exercise of any other power or right. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and JPMorgan. Any
such amendment, modification or waiver shall be effective only in the specific
instance(s) and for the purpose(s) for which it is given.


25.    BUSINESS DAY


Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan, then such payment shall be made on JPMorgan’s next
succeeding business day.


26.    COUNTERPARTS


This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.


27.    HEADINGS


The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.


28.    GOVERNING LAW


This Agreement and the Notes shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
provisions thereof.


29.    JURISDICTION AND VENUE


Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York and any
New York State court located in the Borough of Manhattan in New York City and of
any appellate court from any thereof for the purposes of any legal suit, action
or proceeding arising out of or relating to this Agreement (a “Proceeding”).
Each party hereby irrevocably agrees that all claims in respect of any
Proceeding may be heard and determined in such Federal or New York State court
and irrevocably waives, to the fullest extent it may effectively do so, any
objection it may now or hereafter have to the laying of venue of any Proceeding
in any of the aforementioned courts and the defense of an inconvenient forum to
the maintenance of any Proceeding.


30.    WAIVER OF TRIAL BY JURY


EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


31.    ACCOUNT CONDITIONS


Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    ARROW ELECTRONICS, INC.
                            


By: /s/ Judith Hyppolite                 By: /s/ Michael J. Taunton     


--------------------------------------------------------------------------------




Name: Judith Hyppolite             Name: Michael J. Taunton     


Title: Vice President                     Title:    V.P. and Treasurer    


Date: October 11, 2011                     Date:    October 11, 2011    




--------------------------------------------------------------------------------


EXHIBIT A


(DTC Master Note)








--------------------------------------------------------------------------------


EXHIBIT B


(DTC Letter of Representations)






EXHIBIT C


FORM OF OPINION


Date:                    




[Name and Address of Dealer]


Ladies and Gentlemen:


We have acted as counsel to                         , a                 
corporation (the “Company”), in connection with the proposed offering and sale
by the Company of commercial paper in the form of short-term promissory notes
(the “Notes”).


In our capacity as such counsel, we have examined a specimen form of Note, an
executed copy of the Commercial Paper Dealer Agreement dated             ,
199     (the “Agreement”) between the Company and [Name of Dealer] (the
“Dealer”) and the Issuing and Paying Agency Agreement dated             ,
199     (the “Issuing and Paying Agency Agreement”) between the Company and
JPMorgan Chase Bank (“JPMorgan”) as well as originals, or copies certified or
otherwise identified to our satisfaction, of such other records and documents as
we have deemed necessary as a basis for the opinions expressed below. In such
examination, we have assumed the genuineness of all documents submitted to us as
originals, and the conformity to the originals of all documents submitted to us
as copies.


We have advised the Company with respect to the uses of the proceeds from the
sale of the Notes that would constitute “current transactions” within the
meaning of Section      of the Securities Act of 1933 as amended (the
“Securities Act”). We have received and relied upon a statement of an
[executive] officer of the Company setting forth the proposed use of the
proceeds.


Capitalized terms used herein without definition are used as defined in the
Agreement.


Based upon the foregoing, it is our opinion that:


1.    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of              and has all the requisite
power and authority to execute, deliver and perform its obligations under the
Notes, the Agreement and the Issuing and Paying Agency Agreement.


2.    Each of the Agreement and the Issuing and Paying Agency Agreement has been
duly authorized, executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and except as rights
to indemnity and contribution may be limited by federal or state law.


3.    The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered and will constitute legal, valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).


4.    The issuance and sale of Notes under the circumstances contemplated by the
Agreement do not require registration of the Notes under the Securities Act,
pursuant to the exemption from registration contained in Section         
thereof, and do not require compliance with any provision of the Trust Indenture
Act of 1939 as amended; and the Notes will rank at least pari passu with all
other unsecured and unsubordinated indebtedness of the Company.


5.    No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority, including the Securities and Exchange
Commission, is required to authorize, or is otherwise required in connection
with the execution, delivery or performance of the Agreement, the Issuing and
Paying Agency Agreement or the Notes, except as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes.


6.    Neither the execution and delivery of the Agreement and the Issuing and
Paying Agency Agreement, nor the issuance and delivery of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions of either thereof by the Company
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company, or (ii) violate or result in an event of default under any of the terms
of the Company’s charter documents or by-laws, any contract or instrument to
which the Company is a party or by which it or its property is bound, or any law
or regulation, or any order, writ, injunction or decree of any court or
government instrumentality to which the Company is subject or by which it or its
property is bound.


7.    There is no litigation or governmental proceeding pending, or to the
knowledge of the Company threatened, against or affecting the Company or any of
its subsidiaries which might result in a material adverse change in the
conditions (financial or otherwise), operations or business prospects of the
Company or the ability of the Company to perform its obligations under the
Agreement, the Issuing and Paying Agency Agreement or the Notes.


8.    The Company is not an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


This opinion may be delivered to the Issuing and Paying Agent and any nationally
recognized rating agency (in connection with the rating of the Notes), each of
which may rely on this opinion to the same extent as if such opinion were
addressed to it.


Very truly yours,






